DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 10, 12-13, 15, 17-18 and 20 in the reply filed on 02/21/2022 is acknowledged.  
Claims 6, 11, 14, 16, 19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2022.
Specification
The disclosure is objected to because of the following informalities:  The font size used in Table 1 and Table 2 is too small for reproduction in publication.  Additionally, in Table 2 a kanji character appears to be present in the fourth column from the end column and its meaning is not explained in the Specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 20160230026 A1).

In regards to claim 1,  Furusawa teaches a copper powder with a Si coating formed on the surface [Abstract, 0116, 0119, 0122, Table 3 example 1].  The amount of Si adhered to the surface is by example 180 ppm [Table 3 example 1].  As no other elements within the copper powder are recited, the copper powder is considered “pure” copper powder.
Furusawa does not teach the C adhesion amount nor the C/Si ratio.   Furusawa teaches a substantially similar copper powder formed via a substantially similar method. The method includes the use of an aminosilane coupling agent to attach the Si to the copper powder followed by heating [0032, 0171-0176]. Since the powder and method of coating are substantially similar, the properties of the powder including the C adhesion and the weight ratio of C/Si of a Si adhesion amount and a C adhesion are expected to be substantially similar or to at least overlap the claimed ranges.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

In regards to claim 2,  Furusawa teaches a copper powder with a Si coating formed on the surface [Abstract, 0116, 0119, 0122, Table 3 example 1].  The amount of Si adhered to the surface is by example 180 ppm [Table 3 example 1].  As no other elements within the copper powder are recited, the copper powder is considered “pure” copper powder.
Furusawa does not teach the Si is analyzed by WDX,  C adhesion amount nor the C/Si ratio.   Furusawa teaches a substantially similar copper powder formed via a substantially similar method. The method includes the use of an aminosilane coupling agent to attach the Si to the copper powder, in similar ppm to those se forth in the Instant Specification,  followed by heating [0032, 0171-0176]. Since the powder and method of coating are substantially similar, the properties of the powder including the C adhesion and the weight ratio of C/Si of a Si adhesion amount and a C adhesion and the WDX analysis portions are expected to be substantially similar or to at least overlap the claimed ranges.  See In re Best.

In regards to claim 3,  Furusawa teaches a copper powder with a Si coating formed on the surface [Abstract, 0116, 0119, 0122, Table 3 example 1].  The thickness of the coating layer is 0.5 to 10 nm [0055].  This overlaps the claimed range. As no other elements within the copper powder are recited, the copper powder is considered “pure” copper powder.
 Furusawa does not teach the C adhesion amount nor the C/Si ratio.   Furusawa teaches a substantially similar copper powder formed via a substantially similar method. The method includes the use of an aminosilane coupling agent to attach the Si to the copper powder followed by heating [0032, 0171-0176]. Since the powder and method of coating are substantially similar, the properties of the powder including the C adhesion and the weight ratio of C/Si of a Si adhesion amount and a C adhesion are expected to be substantially similar or to at least overlap the claimed ranges. See In re Best.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 4-5, 10, 12-13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 20160230026 A1), as applied to claims 1-3 above, and further in view of Endo et al. (JP 2018178239 A), herein Endo.
The citations herein refer to US 20210178465 A1 [IDS dated 11/01/2021] which is used as the English equivalent of JP 2018178239 A.

In regards to claims 4, 12 and 17,  Furusawa doesn’t teach the oxygen concertation in the copper powder.
Endo teaches a copper powder for fusion and sintering [Abstract, 0002, 0026].  Endo teaches that in order to have limit the oxygen within the copper powder to less than 500 wt ppm to endure good physical properties of the resultant sintered body [0025].  This is within the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the oxygen concentration of the copper powder of Furusawa is within the range taught by Endo.  One would have been motivated to do so by the improved physical properties of the resultant sintered body obtained when the oxygen is within the taught range.

In regards to claims 5, 10, 13, 15, 18 and 20,  Furusawa doesn’t teach the oxygen concertation in the copper powder.
Endo teaches a copper powder for fusion and sintering [Abstract, 0002, 0026].  Endo teaches that the average particle diameter of the copper powder is 10 to 100 µm.  This is suitable of 3D printing applications so that when in use the powder does not easily fly and the handling of the powder is easier [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the copper powder in the range taught by Endo as the copper powder of Furusawa.  One would have been motivated to do so ease of handling of the powder and the increase in areas and processes of usage of the powder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784